DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner has reconsidered based off the arguments filed on 12/4/2020 and the interview held on 11/18/2020, and Examiner finds that for a biometric information sensor comprising the signal processor includes: an electrocardiographic peak estimator that calculates an electrocardiographic peak estimated value by estimating an R wave of the electrocardiographic signal from the heartbeat signal based on the heartbeat signal detected by the heartbeat signal detector and the electrocardiographic signal detected by the electrocardiographic signal detector; and a pulse wave transmit time estimator that estimates a pulse wave transmit time from the R wave of the electrocardiographic signal to a minimum value of the pulse wave signal based on the electrocardiographic peak estimated value calculated by the electrocardiographic peak estimator and the pulse wave signal detected by the pulse wave detector; the biometric information sensor includes a memory that stores the electrocardiographic peak estimated value and the pulse wave transmit time; and the heartbeat signal is detected using a Doppler frequency based on heartbeats of the object has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792